﻿312.	Every year, as custom has it, we review here major developments in international relations at the beginning of the session of the General Assembly. I want to do exactly that and present the Icelandic viewpoint on major international events in the past 12 months. In summary form, I will touch on conflicts, co-operation and continued work on improving the human condition.
313.	But first of all let me say that it gives me great pleasure to join my colleagues in congratulating you, Sir, on your election as President of the thirty-second session of the General Assembly of the United Nations. Your active participation in the work of the Organization on behalf of your country is well known and will undoubtedly contribute to your success in dealing with the many problems now on the agenda.
314.	Permit me also to express our great appreciation to your predecessor, Ambassador Hamilton Shirley Amerasinghe, for the wise and efficient manner in which he dealt with the difficult tasks facing the Assembly. Again 1 want to express the gratitude of my country for his contribution to the efforts to bring to a successful conclusion the incredibly complicated work of the law of the sea Conference.
315.	We now have two new Members of the United Nations: The Socialist Republic of Viet Nam and the Republic of Djibouti. I am very happy to welcome them into this community of nations, and 1 feel certain their co-operation and contributions to our Organization will be of great value.
316.	The Secretary-General, Mr. Kurt Waldheim, and his staff have continued their tireless and determined efforts on behalf of the United Nations to preserve peace and to carry out the many mandates given to them. Permit me to convey our gratitude and our respect to the Secretary-General and his staff and to assure him of our full support in the future as hitherto.
317.	The year that has passed since we last met in this hall cannot be said to have been characterized by great achievements in the field of international relations. There have, however, been no great set-backs, so perhaps in that sense it may be said that developments have been on the positive side. The fighting that broke out recently in the area of the Horn of Africa must be mentioned as an exception, and it is of course always a great tragedy when disputes, whatever their cause, turn into bloody armed conflicts in which there is no regard for human lives or human suffering.
318.	The problems facing the United Nations are many and immensely complex, and in some instances highly sensitive and dangerous, and their solution is a matter of survival for civilization in the world as we know it today.
319.	The Charter of the United Nations gives us the platform on which to build our efforts to find solutions, and the Organization is the instrument we must use in those efforts. It is easy to place the blame on our Organization and to hold forth on theories of divergence in the development of our institutions, on the one hand, and the developments in international relations and the great advances in technology, on the other. I have said this before, but I will repeat it here: no organization is greater than the individual members that compose it. We have our Organization and we must use it to attain the ideals expressed in the Charter. There is undoubtedly some need for institutional changes for the sake of efficiency and for budgetary reasons, but we see no need for a revision of the Charter for the present.
320.	We have a saying in Iceland that the bad oarsman blames the oar. When political expediency at home, conflicts of interest, or even bad faith prevent the placing of a problem before the United Nations, we too often hear voices blaming it on the short-comings of the United Nations system. But, I repeat, we have the instrument and we must use it as it was intended by the framers of the Charter: to preserve peace in the world.
321.	When I stated before that some of the problems facing us are highly dangerous, I had in mind, first and foremost, the ever-increasing pace of the arms race, the danger of proliferation of nuclear weapons, the traffic in fissionable materials and the production of new weapons of mass destruction, be they nuclear, chemical or biological.
322.	In but a few days the interim agreement reached at the first round of the Strategic Arms Limitation Talks between the United States of America and the Union of Soviet Socialist Republics in 1972 will come to an end. This is a very serious development, which has fortunately been somewhat eased by the announcement by both parties that they will abide by the terms of the agreement while efforts continue to be made to reach a new agreement on the limitation of strategic nuclear arms.
323.	It is in my opinion vital that these two Powers come to an agreement in this matter and that progress is made in other regional disarmament discussions so that they might become wider in scope and be extended to other areas.
324.	Agreements in the sphere of disarmament between the two Powers is in my belief the basis for what has become known as detente and there is no acceptable alternative to the policy of detente in the world. All efforts at all levels should be made to further that policy. I therefore welcome the results of the preparatory work in Belgrade and the follow-up meeting to the Conference on Security and Co-operation in Europe, which is to convene in a few days from now. I consider this an important step in the right direction.
325.	With the total destructive power of nuclear armaments, increasing emphasis is being placed on the development of the so-called conventional weapons, and the traffic in them has been escalating very rapidly. The need for control is essential and should be established as soon as possible on a regional or an international scale, whichever would be more effective.
The proliferation of nuclear weapons must be prevented and all nations should be urged to sign and ratify the Treaty on the Non-Proliferation of Nuclear Weapons.
327.	By the same token, there should be close supervision of the traffic in fissionable materials intended for peaceful use to prevent their use for military purposes. Such supervision should be in the hands of the United Nations.
328.	Furthermore, an agreement on a comprehensive treaty to ban all nuclear testing is a matter of great importance.
329.	The Icelandic delegation will support all efforts to make the forthcoming special session a successful one as disarmament is an. essential element in the establishment and maintenance of peace in the world.
330.	The work of the United Nations in the sphere of human rights is of paramount interest and importance. Much has been gained, but much is still to be done. The plight of political prisoners has to be alleviated and torture in all its forms must be prevented. What is needed is close co-operation so  that an effective international review of how human rights are respected or abused can be carried out. There should be instituted effective measures to protect the innocent against international terrorism in all its aspects.
331.	In other words, the protection of the individual and his rights is, and continues to be, the main task of the United Nations. Although in legal terms our Organization is composed of sovereign States, its efforts should be concentrated on improving human conditions.
332.	Where there is hunger, misery and social injustice, we cannot expect the advancement of human rights. Therefore, the more equitable distribution of the world's wealth through improved international economic relations is a question of basic rights.
333.	Iceland supported the resolutions on the new international economic order and the economic rights and duties of States. The implementation of the provisions of these resolutions has been slow but some progress has been made. The North-South dialogue must continue in all appropriate forums. The resumed session of the thirty-first General Assembly could not come to an agreement on assessing the results of the Paris Conference, but it is to be hoped that this session will make major efforts in this important field and a consensus will emerge on the next steps to be taken to enhance a more just and equitable international economic order, and thus improve the situation of developing countries in the international community.
334.	Any mention of human rights automatically brings us to the problem of apartheid. The situation in South Africa is becoming more and more serious. The Icelandic delegation will support all practical measures taken by the United Nations to stop the inhumane policy of discrimination carried out by the Government of South Africa and the brutal measures of suppression we constantly hear about from that country. I should like to state here that recently the foreign ministers of the Nordic countries established a working group to investigate what further economic measures may be instituted against South Africa.
335.	We also want to express our support for the efforts now being made to find a peaceful solution to the problem of Namibia, and any action which might jeopardize these activities should be discouraged. We continue to work to attain our goal-the full independence of that country—in conformity with Security Council resolution 385 (1976).
336.	It is the opinion of my delegation that all proposals which would lead to a peaceful, negotiated transition of power to the majority in Zimbabwe should be supported so that the social injustice practised by the minority on the majority is brought to an end as soon as possible.
337.	The problem of Cyprus does not, unfortunately, appear to be close to a solution. The Secretary-General and his staff continue their valiant efforts to bring the two factions together, and it is to be hoped that neither party, by its action, widens the gap further, thus making the task of the Secretary-General more difficult than it is now. As I have said in this Assembly, any solution to this difficult problem must take into account the maintenance of the sovereignty, independence and territorial integrity of Cyprus.
338.	The value of the United Nations peace-keeping forces is clearly demonstrated in this case as it is in other parts of the world.
339.	The situation in the Middle East remains serious, although there is at the moment greater hope than before that it will be possible to reconvene the Geneva Conference. We must all be hopeful that this preliminary step towards negotiation of a lasting peace in this troubled area can be taken. I want to reiterate my belief that any solution should be based on Security Council resolutions 242 (1967) and 338(1973).
340.	It is worthwhile remembering that those resolutions state that acquisition of territory by force is unacceptable, that Israel must cease its occupation of territories seized in 1967, and that the sovereignty, territorial integrity and independence of all the States in the area and their right to live in peace within secure and recognized boundaries must be respected.
341.	Here it should also be stated that any solution must recognize the Palestinians' right to a homeland, and the Palestinians for their part must recognize the right of Israel to exist. It is, furthermore, the opinion of the Icelandic delegation that the Palestinians should participate in the negotiations for a peaceful solution in a manner to be worked out in consultation with the parties concerned.
342.	The sixth session of the Third United Nations Conference on the Law of the Sea was held in New York from 23 May to 15 July 1977. There is now before the Conference an informal composite negotiating text which was prepared by the President of the Conference and the Chairmen of the main committees on the basis of discussions at the session. It was decided that that text would be before the Conference at its next session beginning in Geneva on 27 March 1978 and expected to last for eight weeks. Furthermore, it is expected that inter-sessional meetings will be held in the intervening period.
343.	The text which is now before the Conference reinforces the status of the economic zone. In accordance with articles 61 and 62, it is for the coastal State to determine the allowable catch in the zone as well as its own capacity to harvest it. Articles 69 and 70 provide certain rights for geographically disadvantaged States, but pursuant to article 71 those rights do not apply in the case of States whose population is overwhelmingly dependent on the fisheries within the zone. Furthermore, article 296 excludes from submission to third-party dispute settlement the decisions under articles 61 and 62-that is, as I have already mentioned, with respect to the allowable catch and the State's capacity. The new text is therefore very favourable for coastal States, which have worked together extensively at the Conference. The new text also has revised articles concerning pollution and scientific research, and they are not expected to create any great difficulties.
344.	On the other hand, there remains major disagreement on problems with respect to the international sea-bed area, and the industrial countries do not consider that their interests are sufficiently accommodated. Those problems will be the subject of intensive work at the informal inter-sessional meetings. Because of the great differences of view the next session cannot be foreseen as the last before the signing of a convention; however, as we have already heard in this Assembly, opinions differ on this point.
345.	My Government's view is that the concept of the exclusive economic zone now has a solid foundation in international law It would of course be an advantage to have it incorporated in a formal convention on the law of the sea. For that purpose a further concentrated effort must be made to solve the remaining issues in the total package, notably in the field of the international sea-bed area. However, nations cannot be expected to devote unlimited time and expenditure for that purpose.
346.	As the Conference on the Law of the Sea has hitherto been characterized by the determination of all participants to find practical solutions in all the categories of the mandate it was given, I am convinced there is every reason to hope that agreement will be reached by consensus on the outstanding issues. It is a fact that legislation is the more effective the more closely it represents the sense of justice of those who have to live by it.
347.	It is therefore our hope that a general convention on the law of the sea can be signed in the course of next year.
348.	I have touched upon the need to respect the freedom and the human rights of every individual. I have expressed the hope that times of force and violence will soon become a thing of the past, and the conviction that mankind's future should rest upon continued international co-operation where all meet as equals and where even the smallest contribution could be decisive.
349.	Continuing that line of thought, one could perhaps reflect on what yardstick should be used in measuring the greatness and influence of individuals and nations. Halldor Laxness, an Icelandic Nobel Prize winner, stated it in the following way in one of his books:
 Often I think the Almighty is like a snow-bunting abandoned in all weathers. Such a bird is about the weight of a postage stamp. Yet he does not blow away when he stands in the open in a tempest. Have you ever seen the skull of a snow-bunting? He wields his fragile head against the gale, with his beak to the ground, wings folded close to his sides and his tail pointing upwards, and the wind can get no hold on him and cleaves. Even in the fiercest squalls the bird does not budge. He is becalmed. Not a single feather stirs.
 Then the question is asked: How do you know that the bird is the Almighty and not the wind?
 And the answer: Because the winter storm is the most powerful force in Iceland and the snow-bunting is the feeblest of all God's ideas. 
350.	In my opinion, therefore, it is in many cases very unwise to exclude even those who at first glance seem to be rather feeble, because they may well possess the inner strength that the strongest power is not able to break.
351.	My wish for the United Nations is now, as it has always been, that it will continue to be the citadel of human rights and independence for all people on this earth, whether they belong to big or small nations, whether they are powerful in the word, because the fiercest of snowstorms very often cleaves apart against even the feeblest of all God's ideas.
 



